UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-4265


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NOEL BARRERA SILVA,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:15-cr-00001-JPB-MJA-1)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linn Richard Walker, Senior Litigator, Kristen M. Leddy,
Research and Writing Specialist, Martinsburg, West Virginia, for
Appellant.   William J. Ihlenfeld, II, United States Attorney,
Stephen D. Warner, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Noel Barrera Silva appeals the 78-month, below-Guidelines

sentence imposed after he pled guilty to possession with intent

to    distribute          methamphetamine,                in     violation      of     21    U.S.C.

§ 841(a)(1)         (2012).              Silva        argues      that    his        sentence       is

unreasonable because the district court failed to consider all

of the 18 U.S.C. § 3553(a) (2012) factors, and “did not depart

low enough” from the Sentencing Guidelines.                                   Finding no error,

we affirm.

      “In analyzing a sentence for substantive reasonableness, we

consider     the        sentence     under       a       deferential     abuse-of-discretion

standard,        whereby       we   must       defer       to    the   trial     court      and     can

reverse      a    sentence      only      if     it      is     unreasonable,        even   if      the

sentence would not have been the choice of the appellate court.”

United States v. Yooho Weon, 722 F.3d 583, 590 (4th Cir. 2013)

(internal        quotation          marks      omitted).               When     we    review        the

substantive reasonableness of a sentence, we “take into account

the totality of the circumstances, including the extent of any

variance from the Guidelines range.”                              United States v. Morace,

594   F.3d       340,    346    (4th      Cir.       2010)      (internal      quotation       marks

omitted).          We     apply      a    presumption             of   reasonableness          to    a

sentence within or below a properly calculated Guidelines range.

United States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).



                                                     2
      We    reject        Silva’s        argument    that     his     below-Guidelines

sentence      was    substantively           unreasonable       and       greater        than

necessary to achieve § 3553(a)’s purposes.                          After considering

the district court’s explanation for the chosen sentence and its

discussion of the § 3553(a) factors it deemed relevant, we find

that Silva     has    failed        to    rebut   the   appellate        presumption      of

reasonableness this court affords his below-Guidelines sentence.

See Susi, 674 F.3d at 289; see also United States v. Diosdado-

Star, 630 F.3d 359, 364 (4th Cir. 2011) (recognizing that the

district court “has flexibility in fashioning a sentence outside

of the Guidelines range” and need only “set forth enough to

satisfy the appellate court that it has considered the parties’

arguments and has a reasoned basis” for its decision (internal

quotation     marks        and    brackets        omitted));    United          States    v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (holding that, while

a district court must consider the statutory factors and explain

its   sentence,      it    need     not    explicitly       reference      § 3553(a)       or

discuss every single factor on the record).                              Accordingly, we

conclude that Silva’s sentence is substantively reasonable.

      Based    on    the    foregoing,       we     affirm    the   district       court’s

judgment.     We dispense with oral argument because the facts and

legal   contentions         are   adequately        presented       in    the    materials




                                              3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4